Memorandum. The order of the Appellate Division should be affirmed.
Entirely aside from conduct and statements of defendant prior to the fire touching on his possible motive and intent, there was competent evidence, chiefly in the testimony of the People’s arson investigator, from which the jury could have concluded that the fire was of incendiary origin thus satisfying the requirement of corroboration of his confession. (CPL 60.50.)
The other assertions of error now advanced by defendant were not preserved for our review.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order affirmed in a memorandum.